Title: Thomas Boylston Adams to John Adams, 16 August 1792
From: Adams, Thomas Boylston
To: Adams, John


Dear Sir
Philadelphia Augst: 16th: 1792
In my last Letter I promised to transmit the Result of the Town meetings which have been lately held in this City; the inclosed abstract will supersede the necessity of any additional remarks from me; It will be sufficient to say that the Party, which on the last meeting in which any business was transacted, had the majority, having gained all their measures prevented any further business on the last meeting by their obstinate Perseverance in opposing every Chairman who was nominated—The whole Afternoon was taken up in taking questions merely relative to the different Candidates proposed—and after many fruitless attempts a division was called for in favor of Mr. R Morris & Alderman Barcklay— the Parties were so nearly equal that no person could decide on which side of the State House Yard the majority lay. No business was done and the People dispersed not much satisfyed with the complexion of things. It is said that we shall have an Antifederal Ticket—but I feel inclined to doubt the assertion. There is a Committee of Correspondence chosen to collect the sense of the People relative to this subject the Majority of whom are said to be of the old Republican Party in this State. I find that when any important Question is agitated here— the distinctions of party are quite as familiar as they were formerly— every man knows his side of a Question by the Countenances he discovers when divisions are called for—not by it’s conformity to, or connection with any particular system to which he is partial. When men are in this situation with respect to each other, we can hardly look for unanimity.
You have seen I presume the Pieces in Fenno’s Gazette, signed an “American.” I have not been able to learn upon whom the suspicion rests with respect to the Author. There has been for a long time a very free Animadversion upon the Speculations which have flowed through the National Gazette, as also upon the Editor. It has never arrived at the height to which an “American” has raised it, but I think the Sharpest key hast not been sounded yet.
The Secretary of the Treasury has so arranged matters, that you will be at liberty to draw for a thou[san]d Dollars when you think fit— I presume the warrant may [. . .] by Attorney— The Secretary however will probably acquaint you with [th]e most practicable method.
The House is yet upon my hands—we have as yet two months from this day—but I find no body disposed to take it even at fifty or forty dollars Pr month— Mrs. Keppele proposes going into it herself in October.
I find myself very happily situated in a very Respectable Private family, the Connections of which are somewhat numerous but all Quakers— I consider myself peculiarly fortunate in being able to extend my acquaintance among this Society, with whom it is not an easy matter to be upon an intimate footing unless very strongly recommended,— Dr. Rush says I have made my fortune, but I can say that if I derive any benefit from the acquaintance it must in the first instance have proceeded from the Drs. friendly assistance. He tells me to say for him that he would write you according to his promise, but that there is nothing worth communicating.
With presenting my best love to the family, I remain your Son
Thomas B Adams—
I have Received Mamma’s letter of the 3d: am glad to hear of the arrival of Briesler & family—
